DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 13, 22-23 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Heinsohn et al. (US PG Pub. 20110108018) in view of Smith (USP 4340032) and in further view of Thomason (USP 3254702A) hereinafter referred to as Heinsohn, Smith and Thomason respectively.
Regarding Claim 1, Heinsohn discloses an equipment (shown in figures 2-3) including a container (16) for the storage of a liquid (18), wherein a chamber (shown in figure 2 being the space of the building housing the “Treated Water Reservoir” located 
	Although, Heinsohn discloses an underground room with heat storage equipment having additional space beyond the heat storage reservoir, Heinsohn fails to explicitly disclose the chamber is accessible through an access opening, either in the form of an entrance opening in one of the walls closeable by a door or in the form of a manhole in the ceiling closeable by a lid.
	Smith, also drawn to a solar powered heat storage system, teaches the chamber (underground storage room containing furnace (10)) is accessible through an access opening, in the form of a manhole in the ceiling (shown in figure 1, wherein the “manhole opening” allows access to the furnace (10) from above) closeable by a lid (24).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Heinsohn with the chamber being accessible through an access opening in the form of a manhole in the ceiling closeable by a lid, as taught by Smith, the motivation being to provide access to the heat storage components in order to repair or replace said components or to perform maintenance of the system for increasing the operation life of said system.
Although, Heinsohn discloses an underground room with heat storage equipment having additional space beyond the heat storage reservoir, Heinsohn fails to explicitly disclose thermal insulation panels wherein none of the thermal insulation panels is mounted directly on or even in contact with an outer surface of the container and wherein an inner surface of the chamber is entirely covered with the thermal insulation 
Thomason, also drawn to an underground heat storage system, teaches thermal insulation panels (shown in figure 1, wherein the insulation (48) is shown to line the chamber encompassing the reservoir (10)) wherein none of the thermal insulation panels is mounted directly on or even in contact (shown in figure 1) with an outer surface of the container (10) and wherein an inner surface of the chamber is entirely covered with the thermal insulation panels (shown in figure 1) in such a way that a volume of space occupied by the container is smaller than a volume of space delimited by the thermal insulation panels at the inner side of the walls, the ceiling and the floor. It is noted that Thomason further teaches “This arrangement also provides crawl space in the central area of the bin at the top for work, inspections, repairs, etc inside of the bin”, (col. 4 ll. 13-16), wherein the insulation is provided on the inner surface of a chamber and allows for repairs between a reservoir (10) and the insulation (48). Further, it is noted that the chamber of Heinsohn, as modified by Thomason by having the insulation, teaches a space existing between the insulated walls and the container (16, of Heinsohn), wherein the insulation panels are applied to the inner walls of the chamber.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Heinsohn with thermal insulation panels wherein none of the thermal insulation panels is mounted directly on or even in contact with an outer surface of the container and wherein an inner surface of the chamber is entirely covered with the thermal insulation panels in such a way that a volume of space 
Further, a modified Heinsohn teaches the insulation panels not covering the access opening as the access opening is a separate component previously taught by Smith above, and leaving space for maintenance between the outer surface of the container (16) and the thermal insulation panels (the thermal insulation panels are previously taught by Thomason, wherein the chamber of Heinsohn having the insulation panels of Thomason contains a space between the reservoir and said insulation panels) mounted to the inner surface of the chamber (previously taught by Thomason), and wherein the heat exchange between the insulated chamber and a surrounding environment is restricted to (i) a heat transfer liquid flowing in at least one pipe (shown in figures 2-3 of Heinsohn, wherein heat transfer occurs by the working fluids contained within the conditioning loops), the at least one pipe extending through the thermal insulation at the inner side of the chamber (the insulation panels are previously taught by Thomason, wherein the modified chamber of Heinsohn having the insulation panels of Thomason, teaches the pipes passing through said insulation panels) between the container and the outside of the chamber, and (ii) an unwanted heat leakage just through the thermal insulation panels at the inner side of the chamber (the insulation panels are previously taught by Thomason, wherein the chamber of Heinsohn having the insulation panels is subjected to heat loss through said panels).
Regarding Claim 2, a modified Heinsohn further teaches in case of the access opening being closed (the access opening previously being taught by Smith, wherein the manhole cover (24) being closed does not allow for the passage of air through the manhole cover (24)), there is no air or gas convection between the insulated space within the chamber and the outside (as previously proffered in the rejection of Claim 1, wherein Heinsohn discloses the passage of fluid from the underground space through pipes).
Regarding Claim 3, a modified Heinsohn further teaches the container (16) comprises an inlet and/or an outlet (shown in figure 2), which are connected via inlet and/or outlet pipes (shown in figure 2), which extend through the thermal insulation panels (the insulation panels are previously taught by Thomason in the rejection of Claim 1) at the inner side of the enclosure (as shown in figure 2) of the chamber (shown in figure 2) between the container (16) and the outside of the chamber (the insulation panels are previously taught by Thomason in the rejection of Claim 1, wherein the modified chamber of Heinsohn having the insulation panels of Thomason, teaches the pipes passing through said insulation panels).
Regarding Claim 13, a modified Heinsohn further teaches the container (16) consists only of a single shell (as shown in figures 2-3).
Regarding Claim 22, Heinsohn further discloses the chamber (shown in figure 2 being the space of the building housing the “Treated Water Reservoir” located below grade) is placed belowground (shown in figure 2).
Regarding Claim 23, Heinsohn fails to disclose a ladder is provided inside the chamber so that a person can step down inside the chamber.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Heinsohn with a ladder being provided inside the chamber so that a person can step down inside the chamber, as taught by Smith, the motivation being to allow for maintenance of the thermal storage equipment with a stable and safe entry and exit from and to the chamber.
Regarding Claim 25, Heinsohn discloses an equipment (shown in figures 2-3) including a container (16) for the storage of a liquid (18), wherein a chamber (shown in figure 2 being the space of the building housing the “Treated Water Reservoir” located below grade) housing the container (16) is delimited by an enclosure consisting of walls, a floor and a ceiling (as shown in figure 2).
Although, Heinsohn discloses an underground room with heat storage equipment having additional space beyond the heat storage reservoir, Heinsohn fails to explicitly disclose the chamber is accessible through an access opening, either in the form of an entrance opening in one of the walls closeable by a door or in the form of a manhole eccentric to the center of the ceiling and closeable by a lid.
Smith, also drawn to a solar powered heat storage system, teaches the chamber (underground storage room containing furnace (10)) is accessible through an access opening, in the form of a manhole eccentric to the center of the ceiling (shown in figure 1, wherein the “manhole opening” allows access to the furnace (10) from above) and closeable by a lid (24).

Although, Heinsohn discloses an underground room with heat storage equipment having additional space beyond the heat storage reservoir, Heinsohn fails to explicitly disclose thermal insulation panels wherein none of the thermal insulation panels is mounted directly on or even in contact with an outer surface of the container and wherein an inner surface of the chamber is entirely covered with the thermal insulation panels in such a way that a volume of space occupied by the container is smaller than a volume of space delimited by the thermal insulation panels at the inner side of the walls, the ceiling and the floor.
Thomason, also drawn to an underground heat storage system, teaches thermal insulation panels (shown in figure 1, wherein the insulation (48) is shown to line the chamber encompassing the reservoir (10)) wherein none of the thermal insulation panels is mounted directly on or even in contact (shown in figure 1) with an outer surface of the container (10) and wherein an inner surface of the chamber is entirely covered with the thermal insulation panels (shown in figure 1) in such a way that a volume of space occupied by the container is smaller than a volume of space delimited by the thermal insulation panels at the inner side of the walls, the ceiling and the floor. It is noted that Thomason further teaches “This arrangement also provides crawl space in 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Heinsohn with thermal insulation panels wherein none of the thermal insulation panels is mounted directly on or even in contact with an outer surface of the container and wherein an inner surface of the chamber is entirely covered with the thermal insulation panels in such a way that a volume of space occupied by the container is smaller than a volume of space delimited by the thermal insulation panels at the inner side of the walls, the ceiling and the floor, as taught by Thomason, the motivation being to minimize heat loss in the chamber thereby maximizing the thermal storage capacity and minimizing expended resources that otherwise would have been utilized for additional forms of heating or cooling.
Further, a modified Heinsohn teaches the insulation panels not covering the access opening as the access opening is a separate component previously taught by Smith above, and leaving space for maintenance between the outer surface of the container (16) and the thermal insulation panels (the thermal insulation panels are previously taught by Thomason, wherein the chamber of Heinsohn having the insulation panels of Thomason contains a space between the reservoir and said insulation panels) mounted to the inner surface of the chamber (previously taught by Thomason), and 
Regarding Claim 26, Heinsohn discloses an equipment (shown in figures 2-3) including a container (16) for the storage of a liquid (18), wherein a chamber (shown in figure 2 being the space of the building housing the “Treated Water Reservoir” located below grade) housing the container (16) is delimited by an enclosure consisting of walls, a floor and a ceiling (as shown in figure 2).
Although Heinsohn discloses an underground room with heat storage equipment having additional space beyond the heat storage reservoir, Heinsohn fails to explicitly disclose an access opening in the form of a manhole in the ceiling and closeable by a lid, wherein the lid or the door is thermally insulated at the inner side in the embodiment of figure 2. 
However, Heinsohn in the embodiment of figure 9, teaches an access opening in the form of a manhole in the top wall (shown in figure 9) and closeable by a lid (138), The reservoir 107 preferably includes an access pipe 136 and a manhole cover 138 (e.g., a 24 inch diameter manhole cover with insulation)”, ¶ [56]). 
Heinsohn teaches that a manhole cover is known to allow access to the thermal storage system having insulation for mitigating thermal losses.  
	One of ordinary skill in the art would recognize that there is a need in the art to provide insulation to a lid for a thermal storage system to mitigate thermal losses that would effectively increase the efficiency of the thermal storage system. Therefore, when there are a finite number of identified, predictable solutions, i.e. having the insulation on the interior side of the lid, within the lid or on an exterior side of the lid, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. thermal losses are mitigated; it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify the insulation on the manhole cover as taught by Heinsohn, by situating the insulation on the interior side, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).  	

Smith, also drawn to a solar powered heat storage system, teaches the chamber (underground storage room containing furnace (10)) is accessible through an access opening, in the form of a manhole eccentric to the center of the ceiling (shown in figure 1, wherein the “manhole opening” allows access to the furnace (10) from above) and closeable by a lid (24).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Heinsohn with the chamber being accessible through an access opening in the form of a manhole eccentric to the center of the ceiling and closeable by a lid, as taught by Smith, the motivation being to provide access to the heat storage components in order to repair or replace said components or to perform maintenance of the system for increasing the operation life of said system.
Although, Heinsohn discloses an underground room with heat storage equipment having additional space beyond the heat storage reservoir, Heinsohn fails to explicitly disclose thermal insulation panels wherein none of the thermal insulation panels is mounted directly on or even in contact with an outer surface of the container and wherein an inner surface of the chamber is entirely covered with the thermal insulation panels in such a way that a volume of space occupied by the container is smaller than a 
Thomason, also drawn to an underground heat storage system, teaches thermal insulation panels (shown in figure 1, wherein the insulation (48) is shown to line the chamber encompassing the reservoir (10)) wherein none of the thermal insulation panels is mounted directly on or even in contact (shown in figure 1) with an outer surface of the container (10) and wherein an inner surface of the chamber is entirely covered with the thermal insulation panels (shown in figure 1) in such a way that a volume of space occupied by the container is smaller than a volume of space delimited by the thermal insulation panels at the inner side of the walls, the ceiling and the floor. It is noted that Thomason further teaches “This arrangement also provides crawl space in the central area of the bin at the top for work, inspections, repairs, etc inside of the bin”, (col. 4 ll. 13-16), wherein the insulation is provided on the inner surface of a chamber and allows for repairs between a reservoir (10) and the insulation (48). Further, it is noted that the chamber of Heinsohn, as modified by Thomason by having the insulation, teaches a space existing between the insulated walls and the container (16, of Heinsohn), wherein the insulation panels are applied to the inner walls of the chamber.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Heinsohn with thermal insulation panels wherein none of the thermal insulation panels is mounted directly on or even in contact with an outer surface of the container and wherein an inner surface of the chamber is entirely covered with the thermal insulation panels in such a way that a volume of space occupied by the container is smaller than a volume of space delimited by the thermal 
Further, a modified Heinsohn teaches the insulation panels not covering the access opening as the access opening is a separate component previously taught by Smith above, and leaving space for maintenance between the outer surface of the container (16) and the thermal insulation panels (the thermal insulation panels are previously taught by Thomason, wherein the chamber of Heinsohn having the insulation panels of Thomason contains a space between the reservoir and said insulation panels) mounted to the inner surface of the chamber (previously taught by Thomason), and wherein the heat exchange between the insulated chamber and a surrounding environment is restricted to (i) a heat transfer liquid flowing in at least one pipe (shown in figures 2-3 of Heinsohn, wherein heat transfer occurs by the working fluids contained within the conditioning loops), the at least one pipe extending through the thermal insulation at the inner side of the chamber (the insulation panels are previously taught by Thomason, wherein the modified chamber of Heinsohn having the insulation panels of Thomason, teaches the pipes passing through said insulation panels) between the container and the outside of the chamber, and (ii) an unwanted heat leakage just through the thermal insulation panels at the inner side of the chamber (the insulation panels are previously taught by Thomason, wherein the chamber of Heinsohn having the insulation panels is subjected to heat loss through said panels).
Regarding Claim 27, Heinsohn discloses an equipment (shown in figures 2-3) including a container (16) for the storage of a liquid (18), wherein a chamber (shown in figure 2 being the space of the building housing the “Treated Water Reservoir” located below grade) housing the container (16) is delimited by an enclosure consisting of walls, a floor and a ceiling (as shown in figure 2).
Although Heinsohn discloses an underground room with heat storage equipment having additional space beyond the heat storage reservoir, Heinsohn fails to explicitly disclose an access opening in the form of a manhole in the ceiling and closeable by a lid, wherein the lid or the door is thermally insulated at the inner side and is provided with a sealing all around, in the embodiment of figure 2. 
However, Heinsohn in the embodiment of figure 9, teaches an access opening in the form of a manhole in the top wall (shown in figure 9) and closeable by a lid (138), wherein the lid or the door is thermally insulated at the inner side (“The reservoir 107 preferably includes an access pipe 136 and a manhole cover 138 (e.g., a 24 inch diameter manhole cover with insulation)”, ¶ [56]) and is provided with a sealing all around (“The manhole cover 138 preferably provides a substantially water-tight seal when the manhole cover 138 is situated in a closed position, covering the associated manhole entrance of the access pipe 136”, ¶ [56]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Heinsohn with an access opening in the form of a manhole in the ceiling and closeable by a lid, wherein the lid is provided with a sealing all around, as taught by Heinsohn in the embodiment of figure 9, the motivation being to mitigate ingress of outside elements (water, dirt, etc.) that would lessen the 
Heinsohn teaches that a manhole cover is known to allow access to the thermal storage system having insulation for mitigating thermal losses.  
	One of ordinary skill in the art would recognize that there is a need in the art to provide insulation to a lid for a thermal storage system to mitigate thermal losses in order to effectively increase the efficiency of the thermal storage system. Therefore, when there are a finite number of identified, predictable solutions, i.e. having the insulation on the interior side of the lid, within the lid or on an exterior side of the lid, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. thermal losses are mitigated; it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify the insulation on the manhole cover as taught by Heinsohn, by situating the insulation on the interior side, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).  	
Although, Heinsohn discloses an underground room with heat storage equipment having additional space beyond the heat storage reservoir, Heinsohn fails to explicitly 
Smith, also drawn to a solar powered heat storage system, teaches the chamber (underground storage room containing furnace (10)) is accessible through an access opening, in the form of a manhole eccentric to the center of the ceiling (shown in figure 1, wherein the “manhole opening” allows access to the furnace (10) from above) and closeable by a lid (24).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Heinsohn with the chamber being accessible through an access opening in the form of a manhole eccentric to the center of the ceiling and closeable by a lid, as taught by Smith, the motivation being to provide access to the heat storage components in order to repair or replace said components or to perform maintenance of the system for increasing the operation life of said system.
Although, Heinsohn discloses an underground room with heat storage equipment having additional space beyond the heat storage reservoir, Heinsohn fails to explicitly disclose thermal insulation panels wherein none of the thermal insulation panels is mounted directly on or even in contact with an outer surface of the container and wherein an inner surface of the chamber is entirely covered with the thermal insulation panels in such a way that a volume of space occupied by the container is smaller than a volume of space delimited by the thermal insulation panels at the inner side of the walls, the ceiling and the floor.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Heinsohn with thermal insulation panels wherein none of the thermal insulation panels is mounted directly on or even in contact with an outer surface of the container and wherein an inner surface of the chamber is entirely covered with the thermal insulation panels in such a way that a volume of space occupied by the container is smaller than a volume of space delimited by the thermal insulation panels at the inner side of the walls, the ceiling and the floor, as taught by Thomason, the motivation being to minimize heat loss in the chamber thereby 
Further, a modified Heinsohn teaches the insulation panels not covering the access opening as the access opening is a separate component previously taught by Smith above, and leaving space for maintenance between the outer surface of the container (16) and the thermal insulation panels (the thermal insulation panels are previously taught by Thomason, wherein the chamber of Heinsohn having the insulation panels of Thomason contains a space between the reservoir and said insulation panels) mounted to the inner surface of the chamber (previously taught by Thomason), and wherein the heat exchange between the insulated chamber and a surrounding environment is restricted to (i) a heat transfer liquid flowing in at least one pipe (shown in figures 2-3 of Heinsohn, wherein heat transfer occurs by the working fluids contained within the conditioning loops), the at least one pipe extending through the thermal insulation at the inner side of the chamber (the insulation panels are previously taught by Thomason, wherein the modified chamber of Heinsohn having the insulation panels of Thomason, teaches the pipes passing through said insulation panels) between the container and the outside of the chamber, and (ii) an unwanted heat leakage just through the thermal insulation panels at the inner side of the chamber (the insulation panels are previously taught by Thomason, wherein the chamber of Heinsohn having the insulation panels is subjected to heat loss through said panels).

Claims 4-12, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Heinsohn et al. (US PG Pub. 20110108018) in view of Smith (USP 4340032) in view of Thomason (USP 3254702A) as applied in Claims 1-3, 13, 22-23 and 25-27 above and in further view of Terbrack (Translation of German Patent Document DE 9200824 U1) hereinafter referred to as Terbrack.
Regarding Claim 4, although Heinsohn discloses a heating unit including a solar system, Heinsohn fails to disclose a heating unit for raising the temperature of the liquid stored inside the container is installed within the container.
Terbrack, also drawn to a heat storage system for utilizing solar heat, teaches a heating unit (38) for raising the temperature of the liquid stored inside the container (31) is installed within the container (as shown in figure 1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Heinsohn with a heating unit for raising the temperature of the liquid stored inside the container is installed within the container, as taught by Terbrack, the motivation being to increase the efficiency of heat transfer between the heat exchanger and the fluid within the reservoir by maintaining a desired stratification effect.
Regarding Claim 5, a modified Heinsohn further teaches the heating unit (38 of Terbrack, previously taught in the rejection of Claim 4) is in the form of a heat exchanger (38) installed within the container (31 of Terbrack, previously taught in the rejection of Claim 4) and traversed by a heat transfer liquid circulating through the heat exchanger (shown in figure 1 of Terbrack).
Regarding Claim 6, a modified Heinsohn further teaches the heat exchanger inside the container is in the form of a heat exchange pipe (38 of Terbrack, previously taught in the rejection of Claim 4) installed within the container (31 of Terbrack, 
Regarding Claim 7, a modified Heinsohn further teaches the heat exchange pipe (38 of Terbrack, previously taught in the rejection of Claim 4) inside the container (31 of Terbrack, previously taught in the rejection of Claim 4) is in the form of a heat exchange coil (shown in figure 1 of Terbrack) installed within the container (shown in figure 1 of Terbrack) and traversed by the heat transfer liquid circulating through the heat exchange coil (shown in figure 1 of Terbrack).
Regarding Claim 8, a modified Heinsohn further teaches the heat exchanger (38 of Terbrack, previously taught in the rejection of Claim 4) is connected via circulating pipes (shown in figure 1 of Terbrack), which extend through the thermal insulation at the inner side of the enclosure of the chamber between the container and the outside of the chamber. It is noted that Heinsohn discloses the reservoir (16) being situated within a chamber (shown in figure 2) having pipes connecting said reservoir (16) to solar heat collectors (“Parabolic Solar Collectors”), wherein a modified chamber of Heinsohn having the insulation panels as taught by Thomason in the rejection of Claim 1, teaches the piping would extend through the thermal insulation panels in order to transport the fluid from the reservoir to the solar heat collectors. It is further noted that Thomason teaches pipes passing through the insulation panels in order to distribute and receive working fluid.
Regarding Claim 9, a modified Heinsohn further teaches at least one of the heating unit (38 of Terbrack, previously taught in the rejection of Claim 4) is part of a temperature control circuit for regulating the temperature of the liquid inside the a temperature sensor attached adjacent the first reservoir wherein the solar control system monitors 
and controls the temperature of the thermal mass within the first reservoir based at least in part on one or more commands from the solar system controller to the first pump”, see Para. 12).
Regarding Claim 10, a modified Heinsohn further teaches at least one of the heating unit (38 of Terbrack, previously taught in the rejection of Claim 4) is part of a solar collector heat circulation system (shown in figures 2 and 3), in order to transport thermal energy either into the container (16), or for discharging the same from there (shown in figures 2 and 3).
Regarding Claim 11, although Heinsohn discloses the container (16) is not in contact with mineral or organic material (as shown in figures 2-3), Heinsohn fails to disclose only with the exception of a plurality of mounting sites at the floor, walls or ceiling of the chamber.
Terbrack teaches mounting sites at the floor (33) that provide support for the tank (shown in figure 1) and are in contact with the ground (shown in figure 1). Further, Smith teaches support legs for the mass within the chamber (shown in figure 1).	
	The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact 
Heinsohn discloses a heat storage tank being situated within a chamber, wherein Terbrack and Smith teach that support legs are known for supporting a heat storage tank within a chamber, wherein the support legs contact the ground. 
	One of ordinary skill in the art would recognize that there is a need in the art to provide elevated support for the tank within the chamber thereby limiting the heat loss from the tank emanating from direct contact with the ground or insulation, wherein said support can be provided by the chamber itself or by material exterior to the chamber. Therefore, when there are a finite number of identified, predictable solutions, i.e. the mounting supports are in contact with organic or mineral material and the mounting supports are in contact with non-organic or non-mineral materials, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. that the tank is supported by contacting a material that is capable of providing said support, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify Heinsohn, by having supports contacting organic material or a mineral, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).  
Regarding Claim 12, although Heinsohn discloses the container (16) is not in contact with mineral or organic material neither inside the container nor outside the container (as shown in figures 2-3), Heinsohn fails to disclose only with the exception of a plurality of mounting sites at the floor, walls or ceiling of the chamber, if applicable.
Terbrack teaches mounting sites at the floor (33) that provide support for the tank (shown in figure 1) and are in contact with the ground (shown in figure 1). Further, Smith teaches support legs for the mass within the chamber (shown in figure 1).	
	The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103. See MPEP 2143.
Heinsohn discloses a heat storage tank being situated within a chamber, wherein Smith and Terbrack teach that support legs are known for supporting a heat storage tank within a chamber, wherein the support legs contact the ground. 
	One of ordinary skill in the art would recognize that there is a need in the art to provide elevated support for the tank within the chamber thereby limiting the heat loss from the tank emanating from direct contact with the ground or insulation, wherein said support can be provided by the chamber itself or by material exterior to the chamber. Therefore, when there are a finite number of identified, predictable solutions, i.e. the mounting supports are in contact with organic or mineral material and the mounting supports are in contact with non-organic or non-mineral materials, a person of ordinary 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify Heinsohn, by having supports contacting organic material or a mineral, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).  
Regarding Claim 15, a modified Heinsohn teaches the space delimited by the thermal insulation panels at the inner side of the enclosure of the chamber (5), inside and/or outside of the container (the thermal insulation panels are previously taught by Thomason, wherein the chamber of Heinsohn having the insulation panels of Thomason contains a space between the reservoir and said insulation panels), is free of bulk heat storage solids (shown in figures 2-3 of Heinsohn).
Regarding Claim 17, a modified Heinsohn teaches the volume of space occupied by the container (16) is smaller (shown in figures 2-3) than the volume of space delimited by the thermal insulation panels (the thermal insulation panels are previously taught by Thomason, wherein the chamber of Heinsohn having the insulation panels of Thomason contains a space between the reservoir and said insulation panels) at the inner side of the enclosure of the chamber (shown in figures 2-3). It is also noted The reservoir is preferably sized to hold between about 250 gallons to about 1000 gallons of the first heat transfer fluid.  However, there is no significant limitation how large the first reservoir 16 or any such reservoir could be. The size of the reservoir needed for a particular building structure would naturally depend heavily on the thermal envelope of such building structure”, Para. 43).
A modified Heinsohn fails to explicitly disclose that the volume of space occupied by the container is at least 1.5 m3 smaller than the volume of space delimited by the thermal insulation panels. Since a modified Heinsohn does, however, disclose that the volume of space occupied by the container is smaller than the volume of space delimited by the thermal insulation panels, the difference in volume of space between the container and the volume of space delimited by the thermal insulation panels allows for a user to access the space and that the size of the reservoir is dependent on the amount of heat storage necessitated by the structure in which it is deployed; the difference in volume of space between the container and the volume of space delimited by the thermal insulation panels is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that a larger difference in space between the container and the volume of space delimited by the thermal insulation panels results in a smaller tank reservoir having a smaller heat storage capability while the user has greater space in which to navigate the chamber and a smaller difference in space between the container and the volume of space delimited by the thermal insulation panels results in a larger tank reservoir having a larger heat storage capability while the user has less space in which to navigate the 3 smaller than the volume of space delimited by the thermal insulation panels. See MPEP 2144.05 II.
Regarding Claim 18, a modified Heinsohn teaches the volume of space delimited by the thermal insulation panels (the thermal insulation panels are previously taught by Thomason, wherein the chamber of Heinsohn having the insulation panels of Thomason contains a space between the reservoir and said insulation panels) at the inner side of the enclosure of the chamber (shown in figures 2-3 of Heinsohn), outside of the container (16). Further, Heinsohn teaches, “The reservoir is preferably sized to hold between about 250 gallons to about 1000 gallons of the first heat transfer fluid.  However, there is no significant limitation how large the first reservoir 16 or any such reservoir could be. The size of the reservoir needed for a particular building structure would naturally depend heavily on the thermal envelope of such building structure”, Para. 43).
A modified Heinsohn fails to explicitly disclose that the space delimited by the thermal insulation panels at the inner side of the enclosure of the chamber, outside of the container, is smaller than 6 m3, preferably smaller than 5 m3, especially smaller than 4 m3. A modified Heinsohn does, however, disclose a volume of space delimited by the 3, preferably smaller than 5 m3, especially smaller than 4 m3. See MPEP 2144.05 II.
Regarding Claim 19, a modified Heinsohn further teaches the inside wall surfaces of the chamber (shown in figure 2 being the space of the building housing the “Treated Water Reservoir” located below grade) are provided with planar walls, a planar ceiling and/or a planar floor (shown in figure 2).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Heinsohn et al. (US PG Pub. 20110108018) in view of Smith (USP 4340032)  in view of Thomason (USP 3254702A) as applied in Claims 1-3, 13, 22-23 and 25-27 above and in further view of Watanabe (Translation of Japanese Patent Document JP 2000292084 A) hereinafter referred to as Watanabe.
Regarding Claim 14, Heinsohn fails to disclose the container consists of a double shell with two shells concentric to each other, where the space between the two shells is only filled with air or with air at a pressure lower than the atmospheric pressure.
Watanabe, also drawn to a tank for containing liquid, teaches a double shell with two shells concentric to each other (13 and 14), where the space between the two shells is only filled with air or with air at a pressure lower than the atmospheric pressure (“The space S between the two cases 13 and 14 is a vacuum, and the pressure of the air in the space S is set to be 1 Torr or less”, Para. 23).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Heinsohn with the container consisting of a double shell with two shells concentric to each other, where the space between the two shells is only filled with air or with air at a pressure lower than the atmospheric pressure, as taught by Watanabe, the motivation being to prevent heat loss from the container with an insulated wall fabricated from a simple configuration or extend the heat transfer capabilities of the tank by negating heat loss.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Heinsohn et al. (US PG Pub. 20110108018) in view of Smith (USP 4340032) in view of Thomason (USP 3254702A) as applied in Claims 1-3, 13, 22-23 and 25-27 above and in further view of Laufenberg (Translation of German Patent Document DE 3545622 A1) hereinafter referred to as Laufenberg.
Regarding Claim 16, Heinsohn fails to disclose the height of the chamber is greater than any horizontal extension of the chamber.
Laufenberg, also drawn to an underground heat storage system, teaches the height of the chamber (defined by the concrete wall (10), as shown in figure 8) is greater than any horizontal extension of the chamber (shown in figure 8).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Heinsohn with the height of the chamber being greater than any horizontal extension of the chamber, as taught by Laufenberg, the motivation being to conform to an existing space for housing the heat storage system or for providing increased geothermal heat in surrounding the system.
Alternately, Heinsohn discloses the claimed invention except for the height of the chamber is greater than any horizontal extension of the chamber. It would have been obvious matter of design choice to have the height of the chamber being greater than any horizontal extension of the chamber, since such a modification would have involved a mere change in shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 IV (B).

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Heinsohn et al. (US PG Pub. 20110108018) in view of Smith (USP 4340032) in view of Thomason (USP 3254702A) as applied in Claims 1-3, 13, 22-23 and 25-27 above and in further view of McGarth et al. (USP 5,897,932) hereinafter referred to as McGarth.
Regarding Claim 20, a modified Heinsohn fails to disclose the material of the thermal insulation plates comprises foamed polystyrene or expanded polystyrene (EPS) or extruded polystyrene (XPS).
McGarth teaches a material of a thermal insulation plate comprises foamed polystyrene (“polystyrene foam”, col. 3 ll. 44). 
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to provide a modified Heinsohn with foamed polystyrene, as taught by McGarth, the motivation being that foamed polystyrene is known in the art to enhance the thermal insulation properties of the panel, allows for simple fabrication of the panel dimensions and allows for a light and easily handled panel.      
Additionally, a modified Heinsohn discloses the claimed invention except for foamed polystyrene insulation. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have foamed polystyrene insulation, since it has been held to be within the general skill of a worker in the art to select known materials on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07
Regarding Claim 21, a modified Heinsohn fails to disclose all or some of the thermal insulation panels comprise vacuum insulation panels, at which an actual insulating solid is completely surrounded by an airtight envelope and evacuated so that thermal conductivity is reduced.

It would have been obvious to one of ordinary skill in the art, at the time of the invention, to provide a modified Heinsohn with vacuum insulation panels, as taught by McGarth, the motivation being that vacuum insulation panels are known in the art to have a high level of thermal insulation and minimize thermal transfer therefore reducing costs associated with maintaining specific temperature levels of spaces or fluids.      
Additionally, a modified Heinsohn discloses the claimed invention except for vacuum insulation panels. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have vacuum insulation panels, since it has been held to be within the general skill of a worker in the art to select known materials on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Heinsohn et al. (US PG Pub. 20110108018) in view of Smith (USP 4340032) in view of Thomason (USP 3254702A) as applied in Claims 1-3, 13, 22-23 and 25-27 above and in further view of Heintzelman et al. (USP 5,030,033) hereinafter referred to as Heintzelman.
Regarding Claim 24, Heinsohn fails to disclose wherein a temperature sensor and/or a leakage sensor and/or a pressure sensor is installed in the chamber outside of the container.
Heintzelman teaches a pressure sensor (flow meter, 164) is installed in the chamber (the walkable room is previously taught by Heinsohn) outside of the container (shown in figure 1, wherein the flow meter (164) is outside of the storage tanks (18)). It is noted that Heinsohn previously teaches the chamber being exterior to the reservoir, whereas Heintzelman teaches that it is known to place a pressure sensor in a room exterior to a liquid storage tank to monitor the pressurization status of the room containing the storage tanks.
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to provide Heinsohn with a pressure sensor being installed in the walkable room of the chamber outside of the container, as taught by Heintzelman, the motivation being to provide an alert if the seal of the pressurized room containing the liquid storage had failed, circumventing further corrosion or degradation of the storage tanks.
	
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Heinsohn et al. (US PG Pub. 20110108018) in view of Smith (USP 4340032) in view of Thomason (USP 3254702A) as applied in Claims 1-3, 13, 22-23 and 25-27 above and in further view of Pilebro et al. (US PG Pub. 2012/0132393) hereinafter referred to as Pilebro.
Regarding Claim 24, Heinsohn fails to disclose wherein a temperature sensor and/or a leakage sensor and/or a pressure sensor is installed in the chamber outside of the container.
Pilebro teaches a pressure sensor (374) is installed in the chamber (the chamber is previously taught by Heinsohn) outside of the container (shown in figure 3). Pilebro states “at least one fluid pressure sensor 374 being arranged to detect the pressure of the first fluid 106 within the chamber 305.  The fluid pressure sensor 374 may be connected to the network 104 depicted with reference to FIG. 1” (Para. 162), wherein the sensor is depicted as being external to the thermal storage. It is noted that Heinsohn previously teaches the chamber being exterior to the reservoir, whereas Pilebro teaches that it is known to place a pressure sensor exterior to a thermal storage tank to monitor the pressurization status of the thermal storage tank.
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to provide Heinsohn with a pressure sensor being installed in the walkable room of the chamber outside of the container, as taught by Pilebro, the motivation being to “allow control of any relevant feature of the arrangement 300, such as the pump 345 and the valve 355” (Para. 162), based on the pressure readings in order to maintain the thermal capacity of the system.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 
On page 7 of the Arguments the Applicant states, “Thomason does not teach or suggest that heat exchange between the Thomason chamber and a surrounding environment is restricted to (i) a heat transfer liquid flowing in at least one pipe, the at least one pipe extending through the thermal insulation at the inner side of the chamber between the  container and the outside of the chamber, and (ii) an unwanted heat leakage just through the thermal insulation panels at the inner side of the chamber, as is now claimed by Applicant.” The Examiner respectfully disagrees. A modified chamber of Heinsohn having the thermal insulation panels meets the claimed limitations, wherein, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611.  The examiner can normally be reached on Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PAUL ALVARE/Primary Examiner, Art Unit 3763